DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 49-58, 60, 62 and 64-66 are pending.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 3/11/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 7/6/2021.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 3/11/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 7/6/2021.
NEW OBJECTIONS
Specification
The disclosure is objected to because of the following informalities: the substitute Specification at page 2, line 23, filed 7/6/2021 incorrectly writes the element iron as “FE” instead of “Fe”.

    PNG
    media_image1.png
    117
    253
    media_image1.png
    Greyscale

The disclosure is objected to because of the following informalities: the substitute Specification at page 6, line 27, filed 7/6/2021 does not use correct spacing.

    PNG
    media_image2.png
    131
    467
    media_image2.png
    Greyscale

The disclosure is objected to because of the following informalities: the substitute Specification at page 15, line 13, filed 7/6/2021 does not use correct subscripts.

    PNG
    media_image3.png
    130
    213
    media_image3.png
    Greyscale

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 49-58, 60, 62 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “(a) containing from 0 to less than 10 parts per million (ppm, mg/kg dry weight) of iron ions” in Claim 49, line 4 is vague and indefinite as it is unclear whether this range includes “0” as dependent claim 65, line 2 states “removing Fe2+ ions”.  If the range in Claim 49 includes “0” then the removal of ions per Claim 65 would be impossible as there would not be any to remove.  Furthermore, it is unclear whether iron ions refers to just Fe2+ ions or also Fe3+ ions.
The phrase “(a) containing from 0 to less than 6 ppm of manganese ions” in Claim 49, line 5 is vague and indefinite as it is unclear whether this range includes “0” as dependent claim 66, line 2 states “removing Mn2+ ions”.  If the range in Claim 49 includes “0” then the removal of ions per Claim 66 would be impossible as there would not be any to remove.  Furthermore it is unclear whether manganese ions refers to just Mn2+ ions or other ions as Claim 49, line 6 does not state “manganese ions” but rather “Mn2+ ions”.
The phrase “(a) containing from 0 to less than 10 parts per million (ppm, mg/kg dry weight) of iron ions” in Claim 50, line 3 is vague and indefinite as it is unclear whether this range includes “0” as dependent claim 65, line 2 states “removing Fe2+ ions”.  Furthermore, it is unclear whether iron ions refers to just Fe2+ ions or also Fe3+ ions.
The phrase “(a) containing from 0 to less than 6 ppm of manganese ions” in Claim 50, line 4 is vague and indefinite as it is unclear whether this range includes “0” as dependent claim 66, line 2 states “removing Mn2+ ions”.  Furthermore it is unclear whether manganese ions refers to just Mn2+ ions or other ions as Claim 50, line 6 does not state “manganese ions” but rather “Mn2+ ions”.
The phrase “a concentration of Fe2+ or Mn2+ of from 0 to below 0.25 µg/g” in Claim 56, lines 2-3 is vague and indefinite as it is unclear whether this range includes “0” as dependent claim 65, line 2 states “removing Fe2+ ions” and claim 66, line 2 states “removing Mn2+
The phrase “Fe2+ or Mn2+ concentration from 0 to below 0.25 µg/g” in Claim 64, lines 1-2 is vague and indefinite as it is unclear whether this range includes “0” as dependent claim 65, line 2 states “removing Fe2+ ions” and claim 66, line 2 states “removing Mn2+ ions”.   
The phrase “removing Fe2+ ions” in claim 65, line 2 is vague and indefinite as it is unclear how the removal of ions per Claim 65 could be possible as the range in independent claim 49 includes “0”.
The phrase “removing Mn2+ ions” in claim 66, line 2 is vague and indefinite as it is unclear how the removal of “Mn2+ ions” per Claim 66 could be possible as the range in independent claim 49 includes “0”.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 8, 2021